RAILROAD REVITALIZATION AND REFORM ACT — CONSTITUTIONALITY (l) Under Article X, Section 15 of the Oklahoma Constitution, the State may apply for federal matching funds as long as the State is not required to expend its funds in violation of said Section. (2) A Railroad Maintenance Authority already exists in the State of Oklahoma (66 Ohio St. 301 [66-301] et seq. (1971) as amended by O.S.L. 1972, C. 225 and O.S.L. 1976, C. 218, 9). As to your second question, this office will review a draft of any new legislative proposal and advise you concerning its validity. (3) Your third question must be answered in the same manner as your second question. (4) The prohibitions of Article 10, Section 15 of the Oklahoma Constitution apply with equal force to an agency of the State.  The Attorney General has considered your request for an opinion, wherein you ask, the following questions in reference to the Railroad Revitalization and Reform Act of 1976, Public Law 94-210, 94th Congress, S. 2718, February 5, 1976: 1. Is an application by the Legislature for federal matching funds barred by Article 10, Section 15 of the Oklahoma Constitution ? 2. Would legislation authorizing our participation and/or setting up a rail maintenance authority be considered special legislation or general legislation? 3. Are there any constitutional means by which the State of Oklahoma can participate in the aforestated federal program other than by application of funds? 4. Is there any constitutional difficulty overcome by making appropriations to an agency responsible wholly or in part for the maintenance in rail services in the State of Oklahoma? Article X, Section 15 of the Oklahoma Constitution provides as follows: "The credit of the state shall not be given, pledged, or loaned to any individual, company, corporation, or association, municipality, or political subdivision of the state; nor shall the state become an owner or stockholder in, nor make donation by gift, subscription to stock, by tax, or otherwise, to any company, association, or corporation." As will be noted the above-quoted Section of the Constitution does not prohibit the State from accepting federal funds. The ultimate question is not the application for matching funds, but rather the purpose and manner that the State intends to expend its funds. Insofar as Article X, Section 15 of the Oklahoma Constitution is concerned, the State may apply for federal matching funds. However, the State would be prohibited from accepting funds that required the State to spend its monies in a manner that would be in violation of the proscriptions of Article X, Section 15.  In answer to your second question, it should be noted that the Oklahoma Legislature has established the Oklahoma Railroad Maintenance Authority by the provisions of 66 Ohio St. 301 [66-301] et seq. (1971) (as amended by O.S.L. 1972, C. 225) and the powers, duties and responsibilities of this Authority are now absorbed in the Oklahoma Transportation Department (O.S.L. 1976, C. 218, 9). Your question involves whether prospective legislation would be considered "special" or "general" and until we have had an opportunity to review a draft of the legislation it would be impossible to arrive at any definite conclusion. This office would be more than happy to examine a draft of proposed legislation and to advise you concerning its validity.  Your third question asks whether there are any constitutional means by which the State of Oklahoma can participate in the aforestated federal programs other than by application of funds. Again, it is practically impossible for us to answer your question without reference to a concrete legislative proposal. At such time as a draft of a legislative proposal concerning the subject matter of your third question is submitted, we will attempt to advise you concerning its constitutionality.  Your fourth question is partially answered by the answer given to your first question. The prohibition of Article X, Section 15 of the Oklahoma Constitution is against pledging the credit of the State or spending the funds of the State in violation of the restraints of this Section. As long as the state credit or state funds are involved it does not matter which agency of the State is responsible for the particular program in question and the constitutional mandate would still apply. It is, therefore, the opinion of the Attorney General that your questions be answered in the following manner: (1) Under Article X, Section 15 of the Oklahoma Constitution, the State may apply for federal matching funds as long as the State is not required to expend its funds in violation of said Section. (2) A Railroad Maintenance Authority already exists in the State of Oklahoma (66 Ohio St. 301 [66-301] et seq. (1971) as amended by O.S.L. 1972, C. 225 and O.S.L. 1976, C. 218, 9). As to your second question, this office will review a draft of any new legislative proposal and advise you concerning its validity. (3) Your third question must be answered in the same manner as your second question. (4) The prohibitions of Article X, Section 15 of the Oklahoma Constitution apply with equal force to an agency of the State.  (JAMES C. PECK) (ksg) ** SEE: OPINION NO. 80-123 (1980) **